516 S.W.2d 684 (1974)
Clifton CURRIE, Appellant,
v.
The STATE of Texas, Appellee.
No. 49455.
Court of Criminal Appeals of Texas.
December 18, 1974.
Bill Roberts, Dallas, for appellant.
Henry Wade, Dist. Atty., and Gary Love, Jim Burnham & Mike Wilson, Asst. Dist. Attys., Dallas, Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ONION, Presiding Judge.
This is an appeal from a conviction for robbery by assault with a firearm, wherein the punishment was assessed at ninety-nine (99) years by the court following the verdict of guilty.
Court-appointed counsel on appeal, who also represented appellant at the trial, has filed an appellate brief in which he concludes that the appeal is without merit and wholly frivolous. The brief has been served upon appellant. No pro se brief has been filed. The brief of counsel does not advance any arguable grounds of error, but does contain a professional evaluation of the record demonstrating why, in effect, there are no arguable grounds to be advanced. His brief is not the "conclusory statement" involved in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). While arguable grounds of error should be advanced by counsel for an indigent appellant as required by Anders, if there are any, Anders should not be interpreted as requiring appointed counsel to make arguments he would not consider worthy of inclusion in a brief for a paying client or to urge reversal if in fact he can find no merit in the appeal. See Nickols v. Gagnon, 454 F.2d 467 (7th Cir. 1971).
The record reflects that Tommy Sanders, Jr., a Dallas cab driver, was robbed by appellant and his companion on May 24, 1973, during the course of which robbery appellant shot Sanders in the back of the head and left him for dead. Sanders lived and made an eyewitness identification of the appellant as his assailant. Appellant's extrajudicial confession, shown to have been properly taken, was introduced into evidence. The appellant offered no evidence. At the penalty stage appellant stipulated he was the person named in the pen packet and record evidence relating to his prior convictions. He offered no evidence.
We have carefully examined the entire record and find the appeal to be without merit and wholly frivolous. We are at a loss to know what possible arguable grounds of error appellant's counsel could have in all honesty advanced.
The judgment is affirmed.